DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 02/07/2022, has been received and made of record.  In response to the most recent Office Action, dated 11/10/2021.

Response to Arguments
Applicant’s arguments, regarding newly amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1-11, 13-18, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 14: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a smart display apparatus, comprising: a transparent display screen; a commodity position acquiring module configured to acquire position information of a plurality of commodities; and a control processing unit comprising a commodity determining unit and a control display unit, wherein the commodity determining unit is configured to determine a recommended commodity; and the control display unit is configured to control the transparent display screen to display a first image of the recommended commodity, and is configured to control the transparent display screen to display a commodity recommending mark according to the position information of the recommended commodity so as to indicate a customer to observe the recommended commodity through the transparent display screen, and the control display unit is configured to control the transparent display screen to simultaneously display the commodity recommending mark and the first image of the recommended commodity so that the first image of the recommended commodity is associated with the recommended commodity that is actual”.

Claims 2-11, 13, 15-18, and 21-23 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/AMIT CHATLY/               Primary Examiner, Art Unit 2622